364 S.E.2d 668 (1988)
STATE of North Carolina
v.
Kermit SMITH, Jr.
No. 124A81.
Supreme Court of North Carolina.
February 3, 1988.
C. Frank Goldsmith, Jr., Marion, and Melinda Lawrence, Raleigh, for defendant.
Barry S. McNeill, Asst. Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the Superior Court, Halifax County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 3rd day of February 1988."